Citation Nr: 0326894	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs compensation benefits on behalf of the 
veteran's former spouse for the period from December 9, 1999, 
to April 5, 2002.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

Veteran represented by	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from August 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the appellant's claim of 
entitlement to an apportionment of the veteran's disability 
benefits.  

Although the appellant in November 2001 requested a hearing 
before a hearing officer at the RO, she withdrew her request 
in a statement received in January 2003.  She requested that 
the appeal continue and that she be considered for an 
apportionment from the date of receipt of her claim until the 
date of her divorce from the veteran.  

When this case was previously before the Board in October 
2001, it was remanded to the RO for consideration of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, and to provide the appellant's representative 
with an opportunity to review the case.  These actions were 
accomplished, and the case has been returned to the Board for 
final appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's claim of entitlement to an apportionment 
of the veteran's compensation benefits was received on 
December 9, 1999.  She and the veteran were married on May 
20, 1978, and divorced on April 5, 2002.  

3.  The veteran is in receipt of VA compensation based on 
service-connected disabilities that render him unemployable; 
during the time in question, he received an additional 
dependency allowance for the appellant.  

4.  An apportionment of $103 a month of the veteran's VA 
compensation benefits for the period from December 9, 1999, 
to April 5, 2002, constitutes a reasonable contribution to 
the appellant's support and expenses and would not work an 
undue hardship on the veteran.  This is in addition to the 
court-ordered support of $356 a month during the period in 
question.  


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits on behalf of the appellant in the 
amount of $103 a month for the period from December 9, 1999, 
to April 5, 2002, have been met.  38 U.S.C.A. §§ 5107, 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a Board remand, the 
appellant has been informed of the evidence necessary to 
substantiate her claim and of her and VA's respective 
obligations to obtain different types of evidence.  The Board 
finds that the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, pertinent 
to this appeal have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2002).  Contested 
claims procedures have been followed in this case.  In 
particular, each party has been provided notices and 
determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.  

All or any part of the VA disability compensation payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse if the spouse is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a)(2); 38 C.F.R. § 3.450(a)(1).  A "special" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.451.  Where hardship is shown to exist, 
benefits may be specially apportioned between the veteran and 
his dependent spouse on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  Id.  In determining the 
basis for a special apportionment, consideration will be 
given to such factors as: (1) the amount of VA benefits 
payable; (2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and (3) the special needs of the veteran and the 
apportionment claimant.  Id.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Id.  Ordinarily, an apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship on him or her, whereas an apportionment of less than 
20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  Id.  

The record shows that the veteran is in receipt of VA 
compensation based on service-connected disabilities that 
rendered him unemployable, effective from June 5, 1995.  
Between December 9, 1999, and April 5, 2002, he received an 
additional dependency allowance for the appellant.  

The record further shows that the appellant and the veteran 
were married on May 20, 1978, and divorced on April 5, 2002.  
On December 9, 1999, the appellant filed a claim of 
entitlement to apportionment of the veteran's VA compensation 
benefits and reported that her monthly expenses were $1,471.  
In her statement of November 16, 2000, she said that her 
monthly income was $305 and that her expenses were then $724.  
The $305 was paid pursuant to a court order, she said.  

In June 2000, the RO informed the veteran that it was 
withholding $450 monthly, effective September 1, 2000, to 
minimize any potential overpayment in this case.  

In a statement dated in July 2000 and in documents received 
in October 2000, the veteran detailed his monthly expenses, 
which came to more than $2800.  These expenses included $305 
that he paid the appellant and which apparently constituted 
the portion of his VA compensation that he received for her 
as a dependent spouse.  He was also under court order to pay 
$355.59 to the appellant as alimony.  He said that his spouse 
was living in his house, valued at around $180,000.  (The 
record indicates that the veteran was not living with the 
appellant during the period at issue.)  He added that she was 
using his car, valued at $7,000.  He also reported at that 
time that he was receiving $2,293.12 from VA and $374 from 
the Social Security Administration.  His monthly income 
equaled $2,667.12.  

In a statement received in October 2000, the veteran claimed 
financial hardship with respect to the apportionment request.  
He reported that he was then paying the appellant $355 a 
month "as alimony" and also indicated that his daughter was 
married and was a student receiving chapter 35 benefits.  

In her notice of disagreement received in February 2001, the 
appellant noted that the veteran was then receiving $2,228 in 
VA compensation benefits and $410 in Social Security 
benefits.  This totals $2,638 in monthly income and did not 
exceed the veteran's monthly expenses noted below.  The 
record shows that VA notified the veteran in January 2001 
that his compensation would rise to $2,228 a month, effective 
December 1, 2000, and that the award included additional 
benefits for his spouse.  

As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
ordinarily "would not provide a reasonable amount for any 
apportionee."  In this case, 20 percent of the veteran's 
compensation benefits of $2,293 would be $459.  The share of 
his VA compensation that the veteran states that he paid the 
appellant - $305 - plus the approximately $356 that he paid 
pursuant to court order equals $661.  However, there is no 
evidence that the veteran was actually paying $305 a month to 
the appellant in addition to the sum of $356 a month that he 
was required to pay pursuant to court order.  The record 
shows that both parties are in varying states of hardship.  
As nearly as can be determined, it appears that the $305 was 
counted twice in calculating the appellant's income in the 
special apportionment decision rendered in January 2001.  In 
these circumstances, the Board finds that for the period in 
question, the appellant is entitled to an apportionment of 
the difference between 20 percent of the veteran's 
compensation benefits and his court-ordered support payment.  
This difference amounts to $103 a month ($459 - $356 = $103).  
See 38 C.F.R. § 3.450(a)(1).  


ORDER

An apportionment of the veteran's VA compensation benefits on 
behalf of the appellant in the amount of $103 a month for the 
period from December 9, 1999, to April 5, 2002, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



